DETAILED ACTION
Status of Claims
This action is in response to the election made on 5/16/2022 for application 16/178,133 filed on 11/1/2018. Claim 1 – 20 are pending and have been examined.

Upon further review of the claims, the restriction requirement mailed on 2/15/2022 has been withdrawn. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 6 recites the term “simple features” and “complex features”, specification also recite such term. However, neither the claim nor the specification provide any definition or description for this term. Thus, the scope of the claim is unclear. For the compact prosecution purpose, these terms are interpret as “features”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1 – 8, 11 – 12 and 18 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al., US20120203487A1 System Method and Apparatus for Calibration of and Three-Dimensional Tracking of Intermittent Motion with an Inertial Measurement Unit, 2012, in view of Ravanbakhsh, Enabling Dark Energy Science with Deep Generative Models of Galaxy Images, arXiv, 2016 further in view of Hinton Reducing the Dimensionality of Data with Neural Networks, Science, Vol.313, Issue 5786, pp.504-507, 2006.

Regarding Claim1, Johnson discloses: 
A Microelectromechanical (MEMS) based inertial measurement unit (IMU) system comprising: a MEMS sensor; a processor; a memory communicatively coupled to the processor, … , and the MEMS sensor (Johnson, para. 0007, ln. 4 – 6, where the use of IMU based on microelectromechanical system inertial sensor; para. 0011, ln. 8 – 12, where the computer system can include a processor and memory coupled to the processor and storing data [MEMS sensor data] to be processed by the processor);
and machine readable instructions stored in the memory that cause the MEMS based IMU system to perform at least the following when executed by the processor (Johnson, para. 0011. ln. 8 – 12, where non-transitory computer readable medium having computer executable instructions stored thereon): 
use the MEMS sensor to generate a set of MEMS sensor data comprising random MEMS sensor errors (Johnson, para. 0008, ln. 3 – 7 where a typical consumer grade MEMS IMU can suffer from scale factor nonlinearlity, anisotropic sensitivity, gyroscope acceleration sensitivity, output noise, parameter drift or other issue; i.e., MEM sensor generate data that comprising random errors); 
apply the error model to the set of MEMS sensor data to determine a calibrated orientation output of the MEMS sensor (Johnson, para. 0048, where system can compensate for various errors in output from an IMU [sensor data] … the calibration value can be obtained using a nonlinear calibration model [error model]); and navigate based on the calibrated orientation output (Johnson, para. 0221 – 0223, where three wheeled robot … maneuver on level ground [navigate] … IMU was calibrated using techniques described; para. 0227, where orientation information from observations throughout the rotation to be utilized;  i.e., using the calibrated orientation output to navigate).
Johnson do not explicitly disclose:
a deep belief network;
generate an error model based on the random MEMS sensor errors through the deep belief network; 
Ravanbakhsh explicitly discloses: 
generate an error model based on the random MEMS sensor errors through a generative model (Ravanbakhsh, page. 1, col. 2, para. 3, where acquisition of more high quality calibration data using deep conditional generative models; para. 3, col. 1, sec. II, where conditional variational autoencoder [error model])
Johnson and Ravanbakhsh both teach sensor calibration and are analogous. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combining Johnson’s disclosure of MEM IMU sensor calibration for the use of robot navigation with Ravanbakhsh’s disclosure of utilizing generative deep learning model/autoencoder to calibrate sensor data to achieve the claimed teaching. One of the ordinary skill in the art would have motivated to make this modification in order to get a reliable alternative of the expensive calibration data (Ravanbakhsh, abs. ln. 15 – 18).
Johnson in view of Ravanbakhsh do not explicitly disclose: deep belief network
Hinton explicitly disclose: 
Deep belief network (Hinton, fig. 1, where stacks of RBM; specification of instant application paragraph 0024, deep belief network is composed of a stack of Restricted Boltzmann Machines (RBMs) thus, Hinton disclose the use of deep belief network to pretrain autoencoder)
Johnson (in view of Ravanbakhsh) and Hinton both teach autoencoder and are analogous. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combining Johnson (in view of Ravanbakhsh)’s disclosure of sensor calibration using autoencoder with Hinton’s disclosure of layer-wise training of stacks of RBM/deep belief network as the pretraining of autoencoder to achieve the claimed teaching. One of the ordinary skill in the art would have motivated to make this modification to reduce the difficulty of training deep autoencoder (Hinton, page. 505, col. 3, para. 2).

Regarding Claim 2, Johnson further discloses: the MEMS sensor is configured for self-driving, mobile, and wearable applications, or combinations thereof (Johnson, Johnson, para. 0221 – 0223, where three wheeled robot [mobile application] … maneuver on level ground). 

Regarding Claim 3, Johnson in view of Ravanbakhsh and Hinton further disclose: 
the deep belief network comprises a stack of Restricted Boltzmann Machines (RBMs) (Hinton, fig. 1, stack of RBMs), and the deep belief network is configured to: apply a learning algorithm using unlabeled data (Hinton page 506, col. 2, eq. 2, where the training does not involve labeled data);
generate a Bayesian probabilistic generative model comprising multiple layers of stochastic, hidden variables for stochastic error modeling to generate the error model (Hinton, page. 506, col. 1, where given a training image, the binary state hj of each feature detector j is set to 1 with probability σ(bj+sum(viwij)) … setting each vi to 1 with probability σ(bi+sum(hjwij)); i.e., Hinton is using a Bayesian probabilistic generative model);
compute values of the hidden variables in a deepest layer (Hinton, fig. 1, where the hidden variables in the top RBM [deepest layer] is computed during layer wise training); and address an over-fitting problem and an under-fitting problem through application of a generative pre-training algorithm to learn the stack of RBMs (Hinton, page. 507, col. 1, para. 3, where visible unit are replaced by linear unit with Gaussian noise; the injection of Gaussian noise is to regularize the model and prevent overfitting by the limited training sample;  page. 506, col.2, eq. 2, where weight is updated during the training to move the probability distribution of the <v, h> [prevent underfitting]).

Regarding Claim 4, Johnson in view of Ravanbakhsh and Hinton further disclose: 
the generative pre-training algorithm is applied to the deep belief network prior to using the deep belief network to generate the error model (Hinton, fig. 1, where after the pretraining, the RBMs are “unrolled” to create a deep autoencoder [error model]), and the generative pre-training algorithm utilizes a set of input- output sample pairs of data (Ravanbakhsh, sec. II, para. 2, where a set of observations (x^1,y^1), … (x^n, y^n) [input-output sample pair of data]) including a first data and a second data, the first data representative of data from the MEMS sensor and second data representative of data from a different sensor, wherein the different sensor comprises a GPS, an IMU unit, or combinations thereof (Johnson, par. 0053, ln. 1 – 5, where incorporate … one [MEM sensor] or more [different IMU sensor] gyroscopes; i.e., sample data include first data from one MEM sensor and second data from another MEM sensor which is also an IMU sensor ).

Regarding Claim 5, Johnson discloses:
A method for using a Microelectromechanical (MEMS) based inertial measurement unit (IMU) system including a MEMS sensor (Johnson, para. 0007, ln. 4 – 6, where the use of IMU based on microelectromechanical system inertial sensor), the method comprising: 
generating a set of MEMS sensor data from the MEMS sensor, the MEMS sensor data comprising random MEMS sensor errors (Johnson, para. 0008, ln. 3 – 7 where a typical consumer grade MEMS IMU can suffer from scale factor nonlinearlity, anisotropic sensitivity, gyroscope acceleration sensitivity, output noise, parameter drift or other issue; i.e., MEM sensor generate data that comprising random errors); 
applying the error model to the set of MEMS sensor data to determine a calibrated orientation output of the MEMS sensor (Johnson, para. 0048, where system can compensate for various errors in output from an IMU [sensor data] … the calibration value can be obtained using a nonlinear calibration model [error model]); and navigating based on the calibrated orientation output (Johnson, para. 0221 – 0223, where three wheeled robot … maneuver on level ground [navigate] … IMU was calibrated using techniques described; para. 0227, where orientation information from observations throughout the rotation to be utilized;  i.e., using the calibrated orientation output to navigate).
Johnson do not explicitly disclose:
generating an error model based on the random MEMS sensor errors through using a deep belief network communicatively coupled to the MEMS sensor; 
Ravanbakhsh explicitly discloses: 
generating an error model based on the random MEMS sensor errors through using a generative model communicatively coupled to the MEMS sensor (Ravanbakhsh, page. 1, col. 2, para. 3, where acquisition of more high quality calibration data using deep conditional generative models; para. 3, col. 1, sec. II, where conditional variational autoencoder [error model]; the generative model uses sensor data thus communicatively coupled to the sensor)
Johnson and Ravanbakhsh both teach sensor calibration and are analogous. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combining Johnson’s disclosure of MEM IMU sensor calibration for the use of robot navigation with Ravanbakhsh’s disclosure of utilizing generative deep learning model/autoencoder to calibrate sensor data to achieve the claimed teaching. One of the ordinary skill in the art would have motivated to make this modification in order to get a reliable alternative of the expensive calibration data (Ravanbakhsh, abs. ln. 15 – 18).
Johnson in view of Ravanbakhsh do not explicitly disclose: deep belief network
Hinton explicitly disclose: 
Deep belief network (Hinton, fig. 1, where stacks of RBM; specification of instant application paragraph 0024, deep belief network is composed of a stack of Restricted Boltzmann Machines (RBMs) thus, Hinton disclose the use of deep belief network to pretrain autoencoder)
Johnson (in view of Ravanbakhsh) and Hinton both teach autoencoder and are analogous. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combining Johnson (in view of Ravanbakhsh)’s disclosure of sensor calibration using autoencoder with Hinton’s disclosure of layer-wise training of stacks of RBM/deep belief network as the pretraining of autoencoder to achieve the claimed teaching. One of the ordinary skill in the art would have motivated to make this modification to reduce the difficulty of training deep autoencoder (Hinton, page. 505, col. 3, para. 2).

Regarding Claim 6, Johnson in view of Ravanbakhsh and Hinton further discloses: the deep belief network comprises a plurality of layers comprising lower-order layers and higher-order layers, a plurality of simple features configured to be learned in the lower-order layers, and a plurality of complex features configured to be learned in the higher-order layers (Hinton fig. 1, where stacks of RBM [deep belief network, plurality of layers] including lower and higher layer, each layer learns it’s hidden feature [simple features, complex features]).

Regarding Claim 7, Johnson in view of Ravanbakhsh and Hinton further disclose: the deep belief network comprises a stack of Restricted Boltzmann Machines (RBMs) (Hinton fig. 1, where stacks of RBM).

Regarding Claim 8, Johnson in view of Ravanbakhsh and Hinton further disclose: each RBM comprises a visible layer of binary units and a hidden layer of binary units, the visible layer and the hidden layer are connected by symmetrical weights, and units in each of the visible layer and the hidden layer are not interconnected within a respective same layer (Hinton, fig. 1, where each RBM comprise a lower [visible] layer and higher [hidden] layer; page .505, col. 3, para. 3, where using symmetrically weighted connections … vi and hj are the binary states [binary units] of pixel I and feature j; restricted Boltzmann machine (RBM) is known that nodes of the same layer are not connected).

Regarding Claim 11, Johnson in view of Ravanbakhsh and Hinton further disclose: applying a training algorithm to the deep belief network prior to using the deep belief network to generate the error model (Hinton, fig. 1, where after the pretraining [training algorithm to the deep belief network], the RBMs are “unrolled” to create a deep autoencoder [error model]).

Regarding Claim 12, Johnson in view of Ravanbakhsh and Hinton further disclose: the deep belief network comprises a stack of Restricted Boltzmann Machines (RBMs), each RBM comprises an input visible layer, a hidden layer, and a linking weight vector therebetween (Hinton, fig. 1, where a stack of RBM, each having a bottom [visible] layer, top [hidden] layer and weight linking the 2 layers), and the training algorithm is configured to hierarchically train the stack of RBMs (Hinton, page. 506, col. 3 para. 2 – page. 507, col. 1, ln. 1, where after learning one layer of feature detection we can treat … the data as the data for learning a second layer of features. The first layer of feature detectors then become the visible units for learning the next RBM. This layer-by layer learning [hierarchically training] can be repeated as many times as desired).

Regarding Claim 18, Johnson in view of Ravanbakhsh and Hinton further disclose: applying the training algorithm comprises: utilizing a set of input-output sample pairs of data (Ravanbakhsh, sec. II, para. 2, where a set of observations (x^1,y^1), … (x^n, y^n) [input-output sample pair of data]) including a first data and a second data, the first data representative of data from the MEMS sensor and second data representative of data from a different sensor, wherein the different sensor comprises a GPS, an IMU unit, or combinations thereof (Johnson, par. 0053, ln. 1 – 5, where incorporate … one [MEM sensor] or more [different IMU sensor] gyroscopes; i.e., sample data include first data from one MEM sensor and second data from another MEM sensor which is also an IMU sensor).

Regarding Claim 19, Johnson discloses: 
A method … for a Microelectromechanical (MEMS) based inertial measurement unit (IMU) system including a MEMS sensor and for use with the MEMS sensor (Johnson, para. 0007, ln. 4 – 6, where the use of IMU based on microelectromechanical system inertial sensor),,
including a first data and a second data, the first data representative of data from the MEMS sensor and second data representative of data from a different sensor, wherein the different sensor comprises a GPS, an IMU unit, or combinations thereof (Johnson, par. 0053, ln. 1 – 5, where incorporate … one [MEM sensor] or more [different IMU sensor] gyroscopes; i.e., sample data include first data from one MEM sensor and second data from another MEM sensor which is also an IMU sensor );
to generate an error model of the MEMS sensor … independently mitigate sensor error of the MEMS sensor based on the error model (Johnson, para. 0048, where system can compensate for various errors [sensor error] in output from an IMU  … the calibration value can be obtained using a nonlinear calibration model [error model]);.
Johnson do not explicitly disclose:
training a deep belief network
building the deep belief network through a stack of Restricted Boltzmann Machines (RBMs), wherein each RBM comprises an input visible layer, a hidden layer, and a linking weight vector between the input visible layer and the hidden layer; associating a set of input-output sample pairs of data 
hierarchically training the stack of RBMs through a training algorithm based on the set of input-output sample pairs of data, wherein the training algorithm is applied to the deep belief network prior to using the deep belief network as a trained deep belief network to generate an error model of the MEMS sensor; and generating the trained deep belief network based on the training algorithm, 
the trained deep belief network configured to independently mitigate sensor error of the MEMS sensor based on the error model.
Ravanbakhsh discloses: 
associating a set of input-output sample pairs of data (Ravanbakhsh, sec. II, para. 2, where a set of observations (x^1,y^1), … (x^n, y^n) [input-output sample pair of data]) 
 generate a generative error model of the MEMS sensor (Ravanbakhsh, page. 1, col. 2, para. 3, where acquisition of more high quality calibration data using deep conditional generative models; para. 3, col. 1, sec. II, where conditional variational autoencoder [error model]; the generative model uses sensor data thus communicatively coupled to the sensor)
the trained deep belief network configured to independently mitigate sensor error of the MEMS sensor based on the error model.
Johnson and Ravanbakhsh both teach sensor calibration and are analogous. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combining Johnson’s disclosure of MEM IMU sensor calibration for the use of robot navigation with Ravanbakhsh’s disclosure of utilizing generative deep learning model/autoencoder to calibrate sensor data to achieve the claimed teaching. One of the ordinary skill in the art would have motivated to make this modification in order to get a reliable alternative of the expensive calibration data (Ravanbakhsh, abs. ln. 15 – 18).
Johnson in view of Ravanbakhsh do not explicitly disclose: 
training a deep belief network
building the deep belief network through a stack of Restricted Boltzmann Machines (RBMs), wherein each RBM comprises an input visible layer, a hidden layer, and a linking weight vector between the input visible layer and the hidden layer; 
hierarchically training the stack of RBMs through a training algorithm based on the set of input-output sample pairs of data, wherein the training algorithm is applied to the deep belief network prior to using the deep belief network as a trained deep belief network to generate an error model of the MEMS sensor; and generating the trained deep belief network based on the training algorithm, 
the trained deep belief network configured to independently mitigate sensor error of the MEMS sensor based on the error model.
Hinton explicitly disclose: 
training a deep belief network (Hinton, fig. 1, where stacks of RBM [deep belief network] are trained)
building the deep belief network through a stack of Restricted Boltzmann Machines (RBMs), wherein each RBM comprises an input visible layer, a hidden layer, and a linking weight vector between the input visible layer and the hidden layer (Hinton, fig. 1, where a stack of RBM, each having a bottom [visible] layer, top [hidden] layer and weight linking the 2 layers) 
hierarchically training the stack of RBMs through a training algorithm based on the set of input-output sample pairs of data (Hinton, page. 506, col. 3 para. 2 – page. 507, col. 1, ln. 1, where after learning one layer of feature detection we can treat … the data as the data for learning a second layer of features. The first layer of feature detectors then become the visible units for learning the next RBM. This layer-by layer learning [hierarchically training] can be repeated as many times as desired; combine with Ravanbakhsh’s disclosure of the training data source, the training is based on the input-output sample pairs of Ravanbakhsh), wherein the training algorithm is applied to the deep belief network prior to using the deep belief network as a trained deep belief network to generate an error model of the MEMS sensor; and generating the trained deep belief network based on the training algorithm (Hinton, fig. 1, where after the pretraining of stacked RBM [deep belief network is trained], the RBMs are “unrolled” to create a deep autoencoder [error model]); 
the trained deep belief network configured to independently mitigate sensor error of the MEMS sensor based on the error model (Hinton, fig. 1, where after the pretraining the stack of RBMs [deep belief network], the RBMs are “unrolled” to create a deep autoencoder [error model]; combined with Ravanbakhsh’s disclosure, the created autoencoder along is used to calibrate sensor error [mitigate sensor error]).
Johnson (in view of Ravanbakhsh) and Hinton both teach autoencoder and are analogous. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combining Johnson (in view of Ravanbakhsh)’s disclosure of sensor calibration using autoencoder with Hinton’s disclosure of layer-wise training of stacks of RBM/deep belief network as the pretraining of autoencoder to achieve the claimed teaching. One of the ordinary skill in the art would have motivated to make this modification to reduce the difficulty of training deep autoencoder (Hinton, page. 505, col. 3, para. 2).

Regarding Claim 20, Johnson in view of Ravanbakhsh and Hinton further discloses: the trained deep belief network is configured to independently mitigate sensor error of one or more alternative MEMS sensors comprising a same grade as the MEMS sensor (Johnson, para. 0066 – 0068, where alignment equation can account and/or compensate for misalignment between the axes of the gyroscopes [one or more MEMS sensors] and the case frame … in some embodiments the alignment equation of the calibration model can be the same [same grade] … both triads orientation relative to a fixed reference is obtained … calibrating the misalignment can be used for both triad [mitigate sensor error of one or more alternative MEMS sensors] ).

Claim(s) 9 – 10 and 13 – 17 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al., US20120203487A1 System Method and Apparatus for Calibration of and Three-Dimensional Tracking of Intermittent Motion with an Inertial Measurement Unit, 2012, in view of Ravanbakhsh, Enabling Dark Energy Science with Deep Generative Models of Galaxy Images, arXiv, 2016, Hinton Reducing the Dimensionality of Data with Neural Networks, Science, Vol.313, Issue 5786, pp.504-507, 2006 further in view of Hinton A Practical Guide to Training Restricted Boltzmann Machines, Department of Computer Science, University of Toronto, 2010, hereafter referred as Hinton 2.

Regarding Claim 9, Johnson in view of Ravanbakhsh and Hinton further disclose:
visible vectors and hidden-neuron vectors disposed between the visible layer of binary units and the hidden layer of binary units (Hinton, fig. 1, where the visible vector are in visible layer of RBM and the hidden neuron vectors are in hidden layer of RBM)
Johnson in view of Ravanbakhsh and Hinton do not explicitly disclose:
assigning a probability to each pair of visible vectors and hidden-neuron vectors … wherein each of a partition function and an energy function is based on the pairs of visible vectors and hidden-neuron vectors.
Hinton 2 explicitly discloses: 
assigning a probability to each pair of visible vectors and hidden-neuron vectors (Hinton 2, page. 3, sec. 2, ln. 10 – page. 4, ln. 1, where the network assigns a probability to every possible air of a visible and a hidden vector via … energy function), wherein each of a partition function and an energy function is based on the pairs of visible vectors and hidden-neuron vectors (Hinton 2, page. 3 – 4, where eq. 3 partition function & eq. 2, energy function are based on the pairs of v and h).
Johnson (in view of Ravanbakhsh and Hinton) and Hinton 2 both teach implementation of restricted Boltzmann machine and are analogous. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combining Johnson (in view of Ravanbakhsh and Hinton)’s disclosure of layer wise training of RBM with Hinton 2’s disclosure of details on the training of each RBM to achieve the claimed teaching. One of the ordinary skill in the art would have motivated to make this combination as the combination yield predictable results. 

Regarding Claim 10, Johnson in view of Ravanbakhsh, Hinton and Hinton 2 further disclose:
generating a probability assigned to a visible vector by marginalizing out an associated hidden vector, and generating a probability assigned to a hidden vector by marginalizing out an associated visible vector (Hinton 2, page. 4, eq. 8, where probability of visible vector is marginalize out hidden vector; eq. 7, probability of hidden vector is marginalize out visible vector).

Regarding Claim 13, Johnson in view of Ravanbakhsh, Hinton and Hinton 2 further disclose: obtaining a set of associated gradients  through the training algorithm  to maximize each weight vector to maximize a log likelihood function (Hinton 2, page. 4, eq. 5, where the learning weight gradient is towards the maximum direction of log p(v); i.e., the maximum likelihood function).

Regarding Claim 14, Hinton 2 further disclose: obtaining the set of associated gradients comprises: using Gibbs sampling in an initial step (Hinton 2, page. 4, para. 5, where getting an unbiased sample however is much more difficult it can be done by starting at any random state of the visible units and performing alternating Gibbs sampling); and subsequently using a Contrastive Divergence method to learn the weight vectors in one layer of RBM (Hinton 2, page 5, para. 2, ln. 2 – 3, where the learning rule is … another function called the Contrastive Divergence).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further combining Hinton 2’s disclosure of Gibbs sampling and Contrastive Divergence learning to achieve the claimed teaching. One of the ordinary skill in the art would have motivated to make this modification to gain unbiased sample (Hinton 2, page. 4, para. 5) and simplify the training (Hinton 2, page. 5, para. 2).

Regarding Claim 15, Johnson in view of Ravanbakhsh, Hinton and Hinton 2 further disclose: employing a greedy layer-by-layer training algorithm for a multi-layer RBM to learn one RBM stack at a time through a learning process (Hinton, page. 506, col. 3 para. 2 – page. 507, col. 1, ln. 1, where after learning one layer of feature detection we can treat … the data as the data for learning a second layer of features. The first layer of feature detectors then become the visible units for learning the next RBM. This layer-by layer learning [greedy layer by layer training] can be repeated as many times as desired).

Regarding Claim 16, Johnson in view of Ravanbakhsh, Hinton and Hinton 2 further disclose: the learning process comprising learning a first RBM stack, learning a subsequent second RBM stack, and repeating the learning process until all the layers of the stack of RBMS are learned (Hinton, page. 506, col. 3 para. 2 – page. 507, col. 1, ln. 1, where after learning one layer of feature detection we can treat … the data as the data for learning a second layer of features. The first layer of feature detectors then become the visible units for learning the next RBM. This layer-by layer learning can be repeated as many times as desired [all layers of RBM are learned]). 

Regarding Claim 17, Johnson in view of Ravanbakhsh, Hinton and Hinton 2 further disclose: learning the first RBM stack comprises learning a weight vector and a sampled hidden vector via the weight vector in the first RBM stack; and learning a subsequent second RBM comprises using the sampled hidden vector of the first RBM stack as visible input data in the subsequent second RBM to learn the second subsequent second RBM (Hinton, fig. 1, where W1 [weight vector] and hidden vector [sampled hidden vector] are learned during the training of the bottom RBM [first RBM] using sample data; the leaned hidden vector of bottom RBM is the used in the visible layer of connecting RBM [subsequent second RBM] for the training of the second RBM).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIEN MING CHOU whose telephone number is (571)272-9354. The examiner can normally be reached Monday- Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHAKI KAKALI can be reached on (571) 272-3719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.C./Examiner, Art Unit 2122                                                                                                                                                                                                        
/BRIAN M SMITH/Primary Examiner, Art Unit 2122